Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered March 17, 2003, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The inquiries at issue tended to show that defendant placed his own interests above those of society and were highly relevant to his credibility.
The challenged portions of the prosecutor’s summation were responsive to the defense arguments, and did not mischaracterize the defense or constitute improper vouching for the victim (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). We note that the defense summation was not limited to an argument that the victim was honestly mistaken, but also included attacks on the victim’s credibility.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur-Saxe, J.E, Sullivan, Nardelli and Williams, JJ.